 STOUTCO, INC.Stoutco,Inc. and Chauffeurs,Teamsters and HelpersLocal Union No. 364,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America.Cases 25-CA-6530 and 25-CA-6530-2June 18, 1975DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn February 21, 1975, Administrative Law JudgeSamuel M. Singer issued the attached Decision inthisproceeding.Thereafter,Respondent and theGeneral Counsel filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Stoutco, Inc., Bristol,Indiana, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order.DECISIONSAMUEL M. SINGER, Administrative Law Judge: Thiscasewas heard before me in Elkhart, Indiana, onDecember 9-11, pursuant to charges filed on September 13and October 3 resulting in complaint issued on October 31,1974. The complaint, as amended at the hearing, allegesthatRespondent violated Section 8(a)(1) and (3) of theNational Labor Relations Act. All parties appeared andwere afforded full opportunity to be heard, to examine andcross-examine witnesses,and otherwise present evidence.Briefs werereceived from General Counsel and Respon-dent on February 3, 1975. Upon the enlire record' and myobservation of the testimonial demeanor of the witnesses, Imake the following:1General Counsel'sunopposed motion to correct the record, datedJanuary 31,1975, is hereby granted.2The Board declined,however, to issue a bargaining order. The recordhere does not disclose the result of the rerun election.3The vote of one employee (leadman Heimbaugh)was challenged. Theinstant proceeding has been litigated upon the assumption that the unit218 NLRB No. 112FINDINGS AND CONCLUSIONS1.BUSINESS OF RESPONDENT; LABOR ORGANIZATIONINVOLVED645Respondent, an Indiana corporation,manufactures,sells,and distributes fabricated metal and related productsat and from its plant inBristol, Indiana, the facility hereinvolved. It annually purchases and receives there fromsellers in other States goods and materials valued in excessof $50,000. I find that at all material times Respondent hasbeen and is an employer engaged in commerce within themeaning of the Act.Charging Party, herein called Teamsters or Union, is alabor organization within the meaning of Section 2(5) ofthe Act.II.ALLEGED UNFAIR LABOR PRACTICESA.Introduction; IssuesThe only employees involved in this proceeding areRespondent's drivers who were the object of a 1974organizational drive by Teamsters. Some years earlier (in1968) another union (United Steelworkers of America) hadattempted to organize Respondent's production and otheremployees. In its Decision of December 15, 1969 (180NLRB 178), the Board determined that during this 1968organizational campaign Respondent had, in violation ofSection 8(a)(1) of the Act, unlawfully interrogated, threat-ened, and promised benefits to employees in order todissuade them (at that time 135 employees in thebargaining unit) from voting for Steelworkers; and theBoard set aside the election lost by Steelworkers.2Teamsters' 1974 campaign among Respondent's fivedrivers culminated in an election won by the Union byvote of four to one.3 On August 26, 1974, Teamsters wascertified as exclusive bargaining representative of Respon-dent'sdrivers.The complaint alleges that Respondentthrough its shipping department supervisor-Jerry L.Yoder, in direct charge of the drivers-interfered with,restrained,and coerced its employees in violation ofSection 8(a)(1) of the Act, during and after the Teamsterselection campaign.4It also allegesthatRespondent inSeptember 1974 (within I month of Teamsters' certifica-tion)discriminatorilydischarged three of its five unitemployees (drivers) in order to discourage and defeatunion and protected concerted activity.B.Alleged Interference, Restraint and Coercion1.The testimonyEmployeeDeArmond testified credibly that whiledriving his truck to Mishawaka, Indiana, on July 11,5SupervisorYoder (who accompanied him) initiated aconversation about the Union, asking him what he thoughtconsistedof only fiverank-and-file drivers.4The complaint cited interrogations of and threats to employees. At thehearing I granted General Counsel'sunopposed motion to amend thecomplaint to allege unlawful solicitation of an employee to question otheremployees concerning their union sympathy and to report thereon.5All dates are 1974 unless otherwise indicated. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout it.When DeArmond replied that he would have "towait and see what both sides had to offer," 6 Yoderremarked that "if the Union does get in the benefits or thewages won't improve any because the Company couldn'tafford it and they could go broke"-adding that the driverswould not be allowed to work on the dock (loading andunloading trucks) when they were out of driving work.?Bennie Williams, a "local" driver,s testified credibly thaton returning from a trip on the day before the August 16election, Yoder warned that "if the Union won, got in, youwouldn't be driving the truck any more" and that in case ofa union victory, "the local driver would have to give .. .up" long-distance deliveries to Canada and Pennsylvaniato the over-the-road drivers .9Employee Krontz, a "local" driver, testified that in ameeting with Yoder and Shawer a week or two before theAugust 16 election, "they explained that ... local driverswould not be working if the Teamsters [Charging Party]got in . . .unlessthere was a run to be made, that the over-the-road drivers would get it first." Krontz then told Yoderthat he wanted "to get out of trucking" because he couldnot afford to lose his job, but Yoder said he had "nothingto worry about." According to Krontz, a day or two beforethe election, when he asked Yoder and Shawer about hisjob prospects, they asked him to talk to other drivers-specifically to BennieWilliams-and find out "how theyfeltabout the Union" and how they intended to vote.Although Krontz said he would inquire, he never did.10Driver Chupp's testimony establishes that a week afterthe election Yoder told him that he thought the drivers"are going to be sorry [they] voted the Teamsters in."Chupp replied that "this [was ] our choice." 11Employee Shell testified credibly that in early JuneSupervisorYoder asked him whether he was quittingRespondent "because of the Union." 12 When Shell saidthat he was "fed up with the way things were run" atRespondent, Yoder told him to "just hang tight . . . eitherway it goes . . . after the union gets in, or if it don't get inBennie [Williams] and [Shell] would be the onlydrivers there"-adding that he "would fire everybodyelse."6 In fact DeArmond had signed a union card on May 30.Yoder admitted having "one discussion" with DeArmond, but claimedthat he told him nothing more than he told "all the drivers"; namely, that"we didn't need a union." Yoder also testified that he told the men that "wegot along good enough;"without a labor organization and that "we couldwork things out within ourselves." Yoder impressed me as an individualwho would go to great length to conceal his hostility to the Union. Ashereafter appears, he played the key role in Respondent's antiunion drive,including the discriminatory discharges here alleged.8 "Local" drivers are hourly paid employees working on the dock anddriving in the plant vicinity; they occasionally make long-distancedeliveries."Over-the-road" drivers, paid by mileage, are long-distance(overnight) drivers. PersonnelManagerShawer described three of Respon-dent's drivers (Williams, DeArmond, and Krontz) as "local" and two (Shelland Chupp) as "over-the-road "s Yoder did not specifically deny the remarks attributed to him. Williamsalso testified about preelection speeches delivered by Personnel ManagerShawer, but the remarks described (including statements that employees"would be better off without the Union" and that they "could accomplishmore without the Union")are noncoercive.toYoder and Shawer conceded talking to Krontz about his desire tochange jobs, but denied making any antiunion statements, includingrequesting Krontz to ascertain the other drivers' union sentiments.I do notcredit their denials. At least one of the statements attributed to Yoder andShawer (loss of work by local drivers) is in line with that attributed to themShell also testified that a week before the August 16election-while he and his wife were bowling with Mr. andMrs. Yoder-Yoderasked if Shell"was satisfied with theway things were going."When Shell"just wouldn't ... sayanything about it,"the subject was "dropped."In anotherconversation-a week after the election-Yoder askedShell if he was "satisfied"with the results of the election.13Finally, as hereafter shown(sec.D,1,a), 3 days after theelectionYoder told Shell that he was"pretty disturbedbecause everyone had voted union,"threatened "to geteverybodyfor something,"and said that he issued Shell awritten warning for using a C.B. radio(infra,fn. 21) in histruck because he "could get[him] for something rightthen."2.ConclusionsI find that although some of the statements attributed toRespondent's officialswere noncoercive and protectedspeech (e.g., Supervisor Yoder's inquiry of Shell whether hewas satisfiedwith the election results), the creditedevidence amply supports the complaint allegations thatRespondent, through Yoder, unlawfully questioned em-ployees concerning their union sympathies and activities,threatened them with reprisals (e.g., loss of work anddischarge) for entertaining such sympathies and engagingin such activities (including voting for the Union), andsoliciting an employee (Krontz) to question others con-cerning their union sympathies and voting intention.Respondent's conduct constituted interference, restraint,and coercion within the meaning of Section 8(a)(1) of theACt.14C.TheDischargeof DeArmondand Krontz1.The evidenceMitchell L. DeArmond and Orin Arthur Krontz, "local"drivers(supra,fn. 8), were hired on April 9, 1974, andAugust 28, 1972. DeArmond signed his union card on May30 and Krontz on April 4. The complaint alleges that bothwere discriminatorily discharged on September 10 inby driver Williams, a most crediblewitness stillin Respondent's employalthough presently in layoff status."Although not specificallycontesting the abovetestimony, Yoderdenied telling employees that he was going "to get some of the guys"because they brought in the Union. Indeed, he denied talking to employeesat all about the Union subsequent to the election. I do not credit Yoder.Chupp,still in Respondent's employ, was a credible witness.12Yoder testified that Respondent had received an inquiry concerning ajob application by Shell.13Although recalling the job-quitting incident and his asking Shell whyShell was seeking other employment, Yoder denied mentioning the Union atthat time. He did recall telling Shell on one occasion that he "didn't feel thatwe needed a union," that"we all got along good as a unit, and that thingscould be worked out."14Although Personnel Manager Shawer appears to have participated insome of the incidents referred to, the complaint did not name him as anagent or representative through whom Respondent committed 8(axl)conduct. It is further noted that when General Counsel moved to amend thecomplaint subsequent to employee Krontz' testimony that Respondentunlawfully solicited Krontz to question other employees,the amendmentwas confined to Yoder even though Shawer participatedin theincident.Underthe circumstances,Imake no findings of 8(a)(l) violations throughconduct of Shawer. See, e.g.,Stouffer Restaurant and Inn Corp.,210 NLRB336 (1974).Nor is it necessary to do so since the order remedying the unfairlabor practices applies to all of Respondent's agents and representatives. STOUTCO, INC.647reprisal for or on account of their union affiliation andactivities.Respondent contends that they were fired forfalsifying their log (time) sheets.Respondent's drivers, including DeArmond and Krontz,are requiredby governmental regulations-' to record theirtime(driving,on duty-not driving, and off-duty) onofficial dailylog sheets.The drivers turn in the sheets totheir shipping supervisor (Yoder), who transcribes theinformation onto timesheets (or cards). After approving thetimesheets(signified by Yoder's "okay" and signature),Yoder forwards them to payroll.Supervisor Yoder testified that one (lay in July, observ-ing DeArmond and Krontz take a "lengthy" lunch period(in excessof the usual half-hour), he decided "to keep trackof each time they came in the morning, their noon halfhours andtheir quittingtime."Thereafter, according toYoder, he would jot down on a special limesheet the "exactminute" they started to work, went and returned fromlunch, and quit for the day. After the first week's check(July 29-August 2), he reported to Personnel ManagerShawer significant "discrepancies" between the timesshown on his own sheetsand those turned in by the twodrivers.16 It was agreedthat Yoder continue checking onDeArmond and Yoder accordingly kept records on themfor 5more weeks.17Yoder also testified that although he detected numerousinaccuracies and errorsin the two drivers' log sheets(infra),he mentioned nothing to either driver. He continued tocertify theirtimesheets(based on the employees' logentries)as"okay" and to forward them to payroll,although(as he heretestifies)he believed them to bereplete with "false" work claims.Relying on the information supplied to him by Yoder(i.e.,Yoder's personaltimesheets),PersonnelManagerShawer onSeptember 9 summonedDeArmond andKrontz tohis office.There, in the presence of Yoder,Shawer askedthe drivers "if they were aware of theirputting down or falsifying time on their log sheets." Shawertestified that DeArmond said he "didn't know that it wasthat serious" and that Krontz said he was willing "to payback the extra money" or suffer -suitable disciplinaryaction. Shawer answeredthat "due to the fact this was a... violation of the plantrules 18 . . .[and] that we hadjust previously discharged two employees for the same,similar offense",19 he could not make "an exception," but"would be back with them the following day." The nextmorning(September 10), each was handed a noticestatingthat he was being terminated for "falsifying log sheets."Although DeArmond recalled making two inaccurateentries in his log sheets-one for the usual 30-minute lunchperiod although he took 10 additional minutes to work onhisautomobiletailpipeand the second for the usualstartingtime although he arrived late for work (he did not15Federal Highway Administration, U. S. Department of Transporta-tion.16Yoder testified that he also checked on the third "local" driver(Williams),who, like DeArmond and Krontz, spent most of his time in theshop(as distinguished from the two over-the-road drivers,who spent mostof their time outside);-but that heneverreported on Williams because hislog sheetswere "okay."17Yoder testified that his records were based on personal observations inallexcept two instances.But Heimbaugh,the leadman (now in layoffstatus),denied Yoder'sclaimthat it was he who had checked on the twospecify how late), Yoder's timesheets attribute to himnumerous additional inaccuracies. However, according tothose sheets, DeArmond was overpaid no more than $30for a total of 8 claimed (but not worked) hours in all of the6 weeks (July 29-September 8) Yoder allegedly checked onhim. In any event, it is apparent that many of Yoder'scalculations on their face are faulty. Thus, although Yoderattributes to DeArmond a claim for 9-1/2 hours work onJuly 30, DeArmond's log sheet shows that he claimed only9 hours (2-1/2 hours "driving" plus 6-1/2 "on duty")-thusnegating Yoder's claim that DeArmond "cheated" a halfhour's pay. Another example in the same vein is Yoder'sSeptember 3 timecard entry for 8.5 hours, althoughDeArmond claimed only 8 hours on his log sheet (1-1/2hours driving and 6-1/2 "on duty" work). Even moreglaring are mathematical errors in Yoder's computations.Thus, Yoder's summary sheet (Resp. Exh. 6) purports toshow a "total" overpayment of $9.38 for "2.30" hours forthe week of July 29-August 3. However, using Yoder's ownfigures for the 5 days involved (Yoder noted hourlyfractional overpayments of .30 -+ .30 + 1.00 + .30) thetotal should be 1.9 hours-so that the "excess" wagesclaimed for that week (according to Yoder's own dailyfigures)would be $7.12 (1.9 x $3.75 per hour) and not$9.38.As to Krontz, Yoder had docked him in numerousinstances,mostly because Krontz had claimed 15 or 30minutes additional pay for preshift time. According toYoder, there was "no reason for [Krontz] being early" andKrontz was not entitled to payment (Krontz claimed on hislog sheets) for any time before the shift officially started.Yoder's timesheets purport to show that Krontz wasoverpaid $92.14 for a total of 22-3/4 hours claimed (butallegedlynotworked) during the 6 weeks (July 29-September 8) Yoder checked on him. While Krontzadmitted that he had "logged in" as of the time he arrivedat the shop (at times before the official starting time), heclaimed that he had performed certain chores during thattime and that he had followed this procedure "ever since[he] started working there." Krontz added that Yoder washardly in a position to observe what he was doing beforeformal starting time since Yoder was seldom at the shop onKrontz' arrival.20As in DeArmond's case,there are also obvious errors inYoder's timesheets concerning Krontz. Thus, althoughKrontz' August 29 log sheet shows 10-1/4 hours work ("onduty"), Yoder mistakenly lists only 9 hours on the officialtimesheet; he reduces this figure to 8.75 hours on hispersonal sheet (presumably a deduction for claimedpreshiftwork).And although Yoder comments on onesheet "no reason for [Krontz] not taking 1/2 lunch" hour,it is plain from the log, as Yoder admitted at the hearing,drivers and reported thereon to Yoder in those twoinstances.18Company rule A3 provides that "falsification or concealment of anyinformation on ... reports made to or for the Company" will "normally"result in discharge,absent "mitigating circumstances."19Those two (Buck and Waterson) were nondriver plant employees andwere not dismissed for mislogging or false logging but for punching eachother's timecard in violation of company rule A4.20DeArmond similarly testified that Yoder reported to work afterDeArmond. 648DECISIONSOF NATIONALLABOR RELATIONS BOARDthat he was in error sinceKrontz actually logged the half-hour lunch time.2.ConclusionsThe question whether Respondent discharged DeAr-mond and Krortz for discriminatory reasons or legitimatereasons presents only a question of fact. The Board andcourtshave repeatedly observed that motive for anemployer's action in cases of this type is usually determina-ble only by circumstantial evidence, since "direct evidenceof a purpose to violate the statute is rarely obtainable."HartsellMillsCompany v. N.LR.B.,111 F.2d 291, 293(C.A. 4, 1940).See alsoNLRB. v. Tepper, Edward P.,d/b/a/ Schoenberg Frams,297 F.2d 280, 284 (C.A. 10,1961). In addition, it is clear that "The mere existence ofvalid grounds for a discharge is no defense to a charge thatthe discharge was unlawful, unless the discharge waspredicated solely on those grounds, and not by a desire todiscourageunion activity."N.L.R.B. v. Symons Manufac-turing Co.,328 F.2d 835, 837 (C.A. 7, 1964). "[W ]here thereare legitimate reasonsfor the discharge of an employee, thequestion is whether those werein fact the only grounds forthe dismissal,or whether they were`put forth as a merepretext to justify an impermissible discharge.'" N.L.R.B.v. Pembeck Oil Corp.,404 F.2d 105, 109-110 (C.A. 2, 1968).The "Board could well determine on the whole record that`but for' their union activities . . . employees would nothave been discharged."Self-Reliance Ukrainian AmericanCooperative Assn., Inc., d/b/a Certtfled Foods v. N.L.RB.,461 F.2d 33, 38 (C.A. 7, 1972).Based on the entire record,but particularly in view of theconsiderations set forth below, I find that the creditedevidence and reasonable inferences to be drawn therefromestablish that the,September 10 discharge of DeArmondand Krontz was motivated in substantial and controllingpart by Respondent's desire to discourage establishment ofthe newly elected Union at its shop.To begin with, Respondent vigorously opposed unioniza-tion of its, drivers. This is evidenced by the fact that thedrivers' supervisor (Yoder) not only subjected DeArmondand Krontz, but the three other drivers in the unit(Williams,Chupp, and Shell), to coercive threats andinterrogation. To Chupp he bluntly foretold that the men"are goingto be sorry [they] voted the Teamsters in." HethreatenedShell that he would "get everybody forsomething" for bringing in the Union. And prior to theelection Yoder also threatened "local" drivers DeArmond,Williams, and Krontz with loss of work (loading and dockwork) if the Union came in. Even if Respondent'sexpressed'distastefororganizing the shop had beenprivileged and free from coercion-which it was not-nevertheless "its' expressed attitude is one of the factorswhich must serve to measure its motivation" in determin-ing legality of the discharges. SeeRevere Camera Co. v.N.L.R.B.,304 F.2d 162, 165 (C.A. 7, 1962).That Respondent was well aware that DeArmond andKrontzwereUnion adherents is apparent from thecircumstance that the drivers had selected Teamstersunanimously in the August 16 Board election. Yoder toldone driver (Shell) 3 days after the election that he was"pretty disturbed because everyone had voted union."Also relevant is the timing of Yoder's decision toconduct his surveillance on DeArmond and Krontz todetermine whether they had been "cheating"-i.e., duringtheorganizational, campaign and shortly before theelection.According to Krontz' credited testimony, Krontzhad "logged in" and attended to chores prior to the start ofhis shift "ever since [he] started working there." Yet, Yoderhad not previously kept track of arrival and departuretimes or of lunch periods for Krontz or any other driver-nor warned anyone of any infraction as to these matters.Yoder's failure to give DeArmond and Krontz even aninkling of the alleged wrongdoing prior to their abruptdismissal is highly significant.Neither was afforded anopportunity to rectify the claimed misconduct. In terms ofthe record as a whole, I am persuaded that the real purposeof his secret and inaccurately recorded surveillance was tobuild a "record" of misdeedsto serve asa basis forovercoming and nullifying any union election victory byridding the shop of the Union's adherents in the event theshop was organized. Noteworthy is the fact that Yodercontinued to certify the-two employees' alleged fraudulenttimesheets as "okay," forwarding them to payroll forpreparation of paychecks. "This and other evidencesupports the ... conclusion that [Yoder] was looking forany infraction by [the men] that might ostensibly justifydischarging" them.'United States Rubber Company v.NLRB.,384 F.2d 660, 663 -(CA. 5, 1967). "If theemployer had really been disturbed by the circumstances itassignedas reasonsfor [the] discharge[s ], and had had noother circumstance in mind,some word of admonition,some caution that the offending lapse not be repeated, orsome opportunity for correction of the objectionablepractice, would almost be inevitable. The summariness ofthe discharge[s] . . . gives riseto a doubt as to the goodfaith of the assignedreasons."E.Anthony & Sons, Inc. v.N.L.R.B.,163 F.2d 22,26-27 (C.A.D.C., 1948).Another relevant factor is Personnel Manager Shaver'sreliance on Yoder's secret timesheets-replete with' errorsand inaccuracies at least as to DeArmond.Shawer, as hetestified,had no direct, knowledge of the two employees'alleged cheating. There is no evidence that he checked thedata Yoder presented him; nor did he offer them to theemployees for verification. Shaver's action in firing thetwo drivers does not square with his protestation that hedeliberately delayed taking action 'prior to the Boardelection in order to avoid possible unfair labor practicecharges. Shawer waited as much as 3-1/2 weeks after theelection (from August 16 to September 10)' before discharg-ing the drivers.To be sure, the record is not devoid of evidence tendingto, negate discrimination.Thus,there is evidence thatRespondent in the past had terminated employees formisconduct,including violation of its rules against pickingup hitchhikers(infra,sec.D, 1, b) and fraudulent timecardpunching(supra,fn. 19); but this is not determinative here.Moreover, the record shows that Respondent retainedother union adherents who voted for Teamsters. However,the retention of some union adherents does not erase theillegalityof its discharge of others. The objective ofdiscouraging union activity may be achieved by making"an example" of even' only one union adherent. See STOUTCO, INC.649N.LR.B. v. Shedd-Brown Mfg.Co., 213 F.2d 163, 174-175(C.A. 7, 1954).Ifind and conclude thatthe reasonsadvanced byRespondentfor the discharge of DeArmond and Krontzare pretextuous.Iconcludethat the dischargewas, in atleastsubstantial and controllingpart,motivatedbyRespondent's hostility to the Union and its desire to carryout its threatsof retaliation for theunionvote-all inviolation of Section8(a)(3) and (1) of the Act.D.The DisciplinaryWarningtoFosterShell andHis Subsequent Discharge1.TheevidenceFoster D. Shell, an over-the-road driver hired on April 9,1974,signed a unioncard on May 31. The complaintalleges thaton or about August 26 Respondent issued toShell a written disciplinary warning and on September 27discharged him in reprisal for or on account of his unionaffiliation and activity.a.Disciplinary warning for alleged breach ofRespondent's ruleagainst"C.B." radios in companytrucksOn August 19, Supervisor Yoder wrote up a"DisciplinaryAction Sheet" on Shell, reciting that- al-though informed of company policy against use of a "C.B.Radio" 21 while driving a Company truck, "on 8-17-74 to8-21-74 on a trip to'Waco, Texas, [Shell] did put his C.B.Radio in his truck." The use of such radio in companytrucks isindeed a breach of Company policy.22 However,Shell and Yoder gave conflicting testimony as to whetherYoder had waived this rule in Shell's case.Shell testifiedthat when he requested Yoder (at that time on "friendly"termswithYoder)whether he could get CompanyPresidentStout to lethim use a C.B. radio, Yoder said,,.use it,but don't bring itin here... use it after you leavethe town and before you get back." Shell also testified thatYoder had even given him a bracket to help mount theC.B. radio; and that he used the radio on his "runs" forabout 2 months. While admitting that he made up abracket for Shell "just as a friend," Yoder claimed that hedid this with the "understanding" that it was to be used inShell's private automobile.He repeatedly denied givingShell authorizationto use the C.B. radio in his truck, but atone pointqualified this denial thus:He [Shell]had asked me quite a fewtimesif he couldput his C,B. radio inhis truck, and I kept telling him"no," thatitwas againstthe company policy, that wewould not have C.B. radios, and he did keep buggingme and so finally I said "yes, you can, but if you getcaught, you will pay the penalty or the consequencesthat occur."n21A "Citizens RadioBand," used to communicate with another C.B.radio withina limitedradius, can readily be mcunted or attached (as withclamps onto car or window) and removed.22Based on PersonnelManager Shawer's credited testimony Shaweralludedto anearlier (April 17) written warning to another employee(Chupp) for similar breach of the ban against C.B. radios in companytrucks. The rule wascalled to the drivers' personal attention at a meetingShell testified credibly that when Yoder talked to himabout the disciplinary warning he issued to him (on Shell'sreturn from Waco), Yoder said:that he was pretty disturbed because everyonehad voted union ]several days earlier ] and he was goingto get everybody for something and he said, "You wasthe only guy I -knew I could get for something rightthen," and he said, "I wrote you up for C.B. radio,"that I had it when I went to Waco, Texas, he said hewrote me up ....b.Discharge for alleged breach of Respondent's ruleagainst hitchhikers in company trucksShell admitted that he continued to drive with the C.B.radio in his truck despite the August 19 reprimand.Suspecting that Shell would ignore that admonition,23Yoder decided to check on him on a subsequent trip toGeorgia.On Sunday night, September 22, Yoder askedGerald Kirby, at that time welding supervisor, to accompa-ny him on a drive to intercept Shell. As they caught upwith Shell they spotted the C.B. antenna on the truck;later, at around 12:30 am. on Monday (September 23)-near the intersection of Routes 9 and 20 in LaGrange,Indiana-they stopped the truck. Yoder left his, car to talkto Shell.Shell testified that the first thing Yoder asked waswhether he had "riders" in the truck; and that although hehad none, he said that he had "a couple of broads."According to Shell, he said this only because he feareddischarge for being caught with a C.B. radio in the truck-hoping to gain Yoder's "sympathy" -for his (Shell's)intention to turn in what he had heard on the C.B. radio tobe two wanted "runaway girls." 24Although claiming that he had no "hitchhikers" whenstopped by Yoder, Shell admitted that, he did pick upone-"a kid standing on the highway" at. Route 20 inElkhart (Indiana)-shortly after midnight when he startedout on his trip; and that he drove him for 12 miles beforedropping him off at the intersections of Routes 9 and 20 inLa Grange,Indiana.Asked why he had picked up the boy,Shell testified, "Well, it's a hard question. He was standingthere with his shirt collar up, it was the first night of frost..: ' Although he testified that another truckdriver(Lembacker of Evans Products Co. in Elkhart) was drivingbehind him and stopped off with him at his truckstop,Lembacker was not called to corroborate Shell.On his return from the Georgia trip on Friday,September 27, Yoder summoned Shell to PersonnelManager Shawer's office. Shell testified that Shawer toldhim that he was being discharged "for having passengers inthe truck"; that he (Shell) answered he had only one ("nottwo") in it; and that he went on to ask "why a fellow wouldget fired for one mistake." However, Shell also testified (ashe previously told Yoder at the truckstop), "I did telllaterthatmonth.Shell admitted"someone" telling him it was illegal to have[a C.B. radio]in the truck.23Yoder,testified that it was apparent that Shell didnot take his August"19 warning"seriously," since Shell"threw[the notice]in the waste basket."24Accordingto Shell,itwas"a provenstory"that a truckdnyerhad left"a couple ofgirls" at a truckstop and that the girls were later turned in tothe police. 650DECISIONSOF NATIONALLABOR RELATIONS BOARD[Shawer] I thought they [the hitchhikers ],was runaway girlsI thought he would feel sorry for me and try to get outof the C.B. radio deal."Yoder's version of the September 22-23 incident con-forms with that of Shell in most respects, including Shell'stestimony that he told Yoder he had picked up two femalehitchhikers. Yoder testified, however, that Shell said he didnot know that the hitchhikers were girls until they got intothe truck; and that Shell claimed he was taking them toKendallville (some distance away) to turn them over to thepolice. Yoder also testified that although he did not checkShell'sstatements about the number and sex of hispassengers,he could readily see (from the street light bythe parked truck) that Shell had a passenger. He admittedthat he did not bother checking on the C.B. radio in thetruck-the initial object of his mission-because, as heindicated, after getting Shell on the more serious hitchhikeroffense, "the C.B. radio was immaterial." 25Shawer's account of the September 27 discharge inter-view likewise jives in most respects with that of Shell. Thus,Shawer recalled Shell telling him (and 'Yoder) that hepicked up two female hitchhikers-adding, however, thathe did not know that they were girls until they were in thetruck.26When Shawer asked Shell "if he didn't know thatthiswas a dischargeable offense, Shell said "yes," butasked to be given "a second chance." Shawer then said,"Well, under the circumstances, since you have been told[of] company policies,since it's something that the I.C.C.frowns upon, carrying hitchhikers . . . we don't have anychoice but to discharge you for this kind of an infraction."The record does indeed show that picking up hitchhikersisa violation of a written company rule to the effect that"Underno circumstanceswill . . . hitchhikers be allowed incompany trucks." Respondent had previously (March 13)discharged an"employee (Tolbert) for breaching this ruleand Shell was made aware of the rule (a U. S. Transporta-tion Department regulation against picking up hitchhik-ers 27)when hired on April 9 and in company-employeemeetingsin which the men were told that hitchhiking was a,"dischargeable offense."2.Conclusionsa.The August 19 disciplinary warningRespondent,as it claims,did have arule against using aC.B. radio in company trucks. Shell, who knew this,neverthelessasked his supervisor (Yoder) for authorizationto use-his radio.According - to Yoder's own testimony,although he "kept telling" him "no," he finally said "yes,you can, but if you get caught, you will pay the penalty."Shellreasonably construed these remarks to mean thatwhile Yoder was willing to condone Shell's breach of thecompany rule, Shell risked disciplinary action if caughtviolating it by someone else. Shell continued using his C.B.radio without incident or objection until August 19, 3 daysafter the Union's unanimouselection victory. On that day,25Kirby,who accompaniedYoder, corroboratedsome ofYoder'stestimony,including the testimonythat Yoderwas able to see(and saw) atleast one passenger in thetruck by the street light, although (like Yoder) hecould not make out whether male or female.26According to Shawer,Shell also relatedthat he drove thegirls to theYoder suddenly switched his position and wrote out adisciplinary warning about the C.B. radio, telling Shell (onhis return from Waco) as he handed it to him that he(Yoder)was "pretty disturbed because everybody hadvoted union," that he was "going to get everybody forsomething," and that accordingly he was getting Shell"right then."It is apparent that Yoder, a "friend" of Shell's before hediscovered his union sympathies, had at the least toleratedShell's noncompliance with Respondent's rule against C.B.radios in company trucks prior to the election; that theinfraction "would have continued to be condoned" byYoder but for the unionissue(Magnolia Petroleum Co. v.N.LRB.,200 F.2d 148, 149-150 (C.A. 5, 1952); and that"the straw that broke the back [of Yoder's] tolerance andcondonation was the union activity in the plant."(Ibid.)Ifind that Yoder's August 19 disciplinary warning wasmotivated by discriminatory considerations and was henceviolative of Section 8(a)(1) and (3) of the Act.b.The September 27 dischargeThe basic issue here, as with DeArmond and Krontz(supra),iswhether Shell's discharge was motivated bydiscriminatory or legitimatereasons.However, resolutionof this issue is neither simple nor free from doubt.On the one hand it is clear, as General Counsel urges,that, as in the case of DeArmond and Krontz, SupervisorYoder "went to great lengths to accumulate cause forShell's discharge." Thus, Yoder precipitately gave Shell thewritten warning for using the C.B. radio in the face of hisbeing led to, believe that he (Yoder) would-not personallyhold this against him. (The only intervening circumstancewas the union election victory.) Subsequently, after makingit clear (through the August 19 reprimand) that he was nolonger acquiescing in the breach of the C.B. radio rule,Yoder journeyed forth on the night of September 22 withthe avowed purpose of trapping Shell in continued use of aC.B. radio. Undoubtedly elated at the unexpected discov-ery of a hitchhiker in Shell's truck, Yoder determined tobring about his discharge for this, more serious, offense.On the other hand, the uncontested fact is that Shell didbreach a serious company rule and governmentalregula-tion.He picked up hitchhikers-whether they be women(as Yoder claimed) or a boy (as Shell claimed)-which, heknew, was a dischargeable offense and a flagrant violationof the U. S. Transportation Department's regulations. Therecord shows that Respondent had discharged anotheremployee (evidently the one Shell replaced when hired) forviolating this very rule. Finally, there is no evidence of anyprior condonation of a breach of the 'hitchhiker rule, asthere is of the less serious C.B. radio rule.Under the circumstances, despite reservations on thematter, I am not persuaded that General Counsel has methis burden of showing by the preponderance of evidencethat the substantial motivating reason for, Shell's, dischargewas discriminatory.While, as in the case of DeArmondKendallville(Indiana)truckstop,where hecalled the policeto pick up therunaway girls,which the police did. Shawer furthertestifiedthat the police(whom hetelephoned), verified this.27 Sec. 392.60 of the Department'sMotorCarrierSafety Regulations. STOUTCO, INC.and Krontz, Yoder may have groped for an infraction tosupply him with cause for firing Shell, this, without more, isinsufficientto establish unlawful motivation. Even if "it isfair to assume that the Respondent entertained a desire toget rid of [the employee], whose union activities it resented,and was pleased to have an opportunity present itself fordoing so . . . that alone is not enough to establish that thedischarge was in violation of Section 8(a)(3)."P. G. BerlandPaint City, Inc.,199 NLRB 927 (1972).Accordingly, considering the record as a whole, I findand conclude that the preponderance of evidence does notsupport the allegation of the complaint that the September27 discharge of Shell was violative of Section 8(a)(3) and(1) of the Act.CONCLUSIONS OF LAW1.By coercively questioning employees concerningtheir Union sympathies, by threatening them with reprisals(including loss of work and discharge) for voting for orbringing in the Union, and by soliciting an employee toquestion others concerning their union sympathies andvoting intentions,Respondent has interfered with, re-strained, and coerced employees in the exercise of rightsguaranteed in Section 7 of the Act, in Violation of Section8(aXl) of the Act.2.By dischargingMitchell L. DeArmond and OrinArthur Krontz on September 10, 1974, and thereafterfailing or refusing to reinstate them, in order to discourageunion affiliation and activities, Respondent has discrimi-nated in regard to the hire and tenure of their employment,in violationof Section 8(a)(3) and (1) of the Act.3.By issuing a disciplinary warning notice to Foster D.Shell on August 19, 1974, because he voted for the Union,Respondent has discriminated in regard to the hire andtenure of his employment, in violation of Section8(a)(1)and (3) of the Act.4.Ithas not been established that Respondent hasviolated Section 8(a)(3) and (1) of the Act by dischargingFoster D. Shell on September 27, 1974.5.The unfair labor practices enumerated in aboveparagraphs 1, 2, and 3 affect commerce within themeaningof Section 2(6) and (7) of the Act.THE REMEDYThe remedial order herein should contain the conven-tional provisions in cases involving findings of interference,restraint, coercion, and discriminatory discharge in viola-tion of Section 8(a)(1) and (3) of the Act. Respondentshould be required to cease and desist from the unfairlabor practices found, and to offer reinstatement withbackpay to the employees discriminated against (MitchellL.DeArmond and Orin Arthur Krontz). Reinstatementshould be to the discriminatees' former jobs or, if thosejobs no longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights orprivileges; and the discriminatees should be made wholeforany loss of earnings suffered by reason of the2s In the event that no exceptionsare filed as provided by Sec. 102.46 ofthe Rules and Regulationsof the National LaborRelationsBoard, thefindings and conclusionsherein and the recommended Order which follows651discrimination against them, by payment to each of a sumof money equal to that which he normally would haveearned from the date of his discharge (September 10, 1974)tothe date of a valid offer of reinstatement,lessnetearnings during such period, to be computed in the mannerprescribed inF.W.Woolworth Company,90 NLRB 289(1950), and IsisPlumbing & Heating Co.,138 NLRB 716(1962).Although it has been found that Foster D. Shell wasdischarged for cause, Respondent should be required toexpunge from its records all references to the disciplinarywarning discriminatorily issued to Shell on August 19,1974.In view of the nature of the unfair labor practices inwhich Respondent has engaged, it should further berequired to cease and desist from infringing inanymannerupon rights guaranteed employees by Section 7 of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER28The Respondent, Stoutco, Inc., Bristol, Indiana, itsofficers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Coercively questioning employees concerning theirsympathies and activities foranylabor organization;threatening them with reprisals (including loss of work anddischarge) for voting for or bringing in a union; solicitingemployees to question other employees concerning theirunion sympathies and voting intentions; or in any othermanner interfering with, restraining, or coercing employeesin the exercise of their rights under Section 7 of the Act.(b) Interfering with, restraining, or coercing employees,or discouraging union membership, by reprimanding orotherwise disciplining them for engaging in lawful concert-ed and union activities, including voting for a labororganization.(c)Discouraging membership and activities in Chauf-feurs,Teamsters and Helpers Local Union No. 364,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, or any otherlabor organization, by discriminating in regard to the hireand tenure of employment of Respondent's employees orby discriminating in any othermanner inregard to anyterm or condition of their employment, in order todiscourage or interfere with membership or activitiestherein.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer Mitchell L. DeArmond and Orin ArthurKrontz immediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges, and make each whole for anyloss of earnings he may have suffered as a result of hisdischarge, in the manner set forth in "The Remedy"section of this Decision.shall, as providedin Sec.102A8 of theRules and Regulations,be adoptedby theBoard and becomeitsfindings,conclusions,and order, and allobjectionsthereto shall be deemed waivedfor all purposes. 652DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Expunging from its records all references to thedisciplinarywarning issuedto Foster D. Shell on August19, 1974.(c)Preserveand, upon request, make available to theBoard or its agents,for examination and copying, allrecords necessary to determine and analyze the extent ofRespondent's compliancewith this order and the amountof backpay that may be due Mitchell L. DeArmond andOrin Arthur Krontz, including payroll records,timecards,social security records, and other records.(d)Post at itsshop inBristol,Indiana, copies of theattached noticemarked"Appendix." 29 Copies of saidNotice, on forms provided by the Regional Director forRegion 25, after being duly signed by Respondent'srepresentative,shallbe posted by it immediately uponreceipt thereof and be maintained by it for 60 consecutivedays thereafterin conspicuousplaces, including all placeswhere noticestoemployees are customarily posted.Reasonablesteps shall be taken by Respondent to insurethat saidnotices arenot altered, defaced, or covered byany othermaterial.(e)Notify the Regional Director for Region 25, inwriting,within 20 days from the date of this Order, whatsteps have been takento comply herewith.IT ISFURTHER ORDEREDthat the complaint be dismissedin all other respects.29 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals, the words in the Notice reading "Posted byOrder of the National LaborRelations Board"shall read"PostedPursuantto a Judgmentof the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing before an Administrative Law Judge, atwhich all sides had the chance to give evidence, it has beendecided thatwe have violated the National LaborRelationsAct, and we have been ordered to post thisNotice.The National Labor Relations Act gives you, as anemployee, these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representativeof your own choosingTo act together with other employees to bargaincollectively or for other mutual aid or protectionandIf you wish, not to do any of these things.Accordingly, we give you these assurances:WE WILL NOT do anything that interferes with any ofyour rights listed above.WE WILL NOT coercively question you concerningyour union sympathies and activities; nor threaten youwith reprisals (including loss of work and discharge) forengaging in union activities; nor solicit you to questionfellow employees concerning their union sympathiesand voting intentions.WE WILL NOT fire or ' otherwise take any reprisalagainst any of you because you have joined orsupported, support, or will support Chauffeurs, Team-sters and Helpers Local Union No. 364, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other union.WE WILL offer Mitchell L. DeArmond and OrinArthur Krontz immediate and full reinstatement totheir former jobs or, if those jobs no longer exist, tosubstantially equivalent positions,with full seniorityand all other rights and privileges, since they werefound to have been discharged by us in violation of theNational Labor Relations Act.WE WILL make up all pay the above-namedemployees lost, plus interest.STOUTCO, INC.1